DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on May 31, 2019 in which claims 1-20 are presented for examination.

Status of Claims
	Claims 1-20 are pending in which claims 1, 18, and 20 are presented in independent form; claims 1, 3, 18, and 20 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation "comprises at least four receptacles" in line 2 renders the claim indefinite since it is unclear if the “at least four receptacles” is also inclusive of the already claimed “at least one receptacle” in line 9 of claim 1.  For 
Regarding Claim 6, the limitation “at least one resiliently deformable tab” in lines 1-2 & 4 renders the claim indefinite since it is unclear if the “at least one resiliently deformable tab” is also the same tab as the “at least one tab” as previously claimed in claim 1, lines 6-7.  For purposes of examination, the examiner will consider that the at least one resiliently deformable tab” of claim 6 is the same as the “at least one tab” as previously claimed in claim 1.
Regarding Claim 7, the limitation, “the at least one resiliently deformable tab is two linearly-spaced, opposing, resiliently deformable tabs” (x3) in lines 1-3 renders the claim indefinite since it is unclear if “the at least one resiliently deformable tab is two linearly-spaced, opposing, resiliently deformable tabs” is inclusive of “at least one resiliently deformable tab” in lines 1-2 & 4 of claim 6 and further the “at least one tab” as previously claimed in claim 1, lines 6-7.  How many tabs, total, are there?  For purposes of examination, the examiner will consider that there are a total of two linearly-spaced, opposing, resiliently deformable tabs.
Regarding Claim 8, the limitations, “the at least one tab” in line 2, “at least one resiliently deformable tab” in line 3, “at least one receptacle” in line 5, “the at least one tab” in line 5, and “the at least one resiliently deformable tab” in lines 6-7 renders the claim indefinite since it is unclear if the “the at least one tab” in line 2, “at least one resiliently deformable tab” in line 3, “the at least one tab” in line 5, “the at least one resiliently deformable tab” in lines 6-7 are inclusive of the “at least one tab” as previously claimed in claim 1, lines 6-7.  Further it is unclear if the “at least one 
Regarding Claim 9, the limitation, “at least four tabs and at least two resiliently deformable tabs” line 2 renders the claim indefinite since it is unclear how many “tabs” and/or how many “resiliently deformable tabs” there in fact are based on the already claimed “the at least one tab” in line 2, “at least one resiliently deformable tab” in line 3, “the at least one tab” in line 5, and “the at least one resiliently deformable tab” in lines 6-7 of claim 8 and additionally, the “at least one tab” as previously claimed in claim 1, lines 6-7. How many tabs, total, are there?  For purposes of examination, the examiner will consider where there are a total of at least four tabs.
Regarding Claim 12, the limitations, “the at least one tab” in line 2 renders the claim indefinite since it is unclear if the “at least one tab” is also the same tab as the “at least one tab” as previously claimed in claim 1, lines 6-7.  For purposes of examination, the examiner will consider that “the at least one tab” of claim 12 is the same as the “at least one tab” in claim 1.
Regarding Claim 13, the limitations, “the number of tabs” in line 1 and “the number of resiliently deformable tabs” in line 2 renders the claim indefinite since it is unclear if the tabs of claim 13 are inclusive of the already claimed the at least one tab” in line 2 and “the at least one resiliently deformable tab” in line 3 of claim 12 and additionally to that the “at least one tab” as previously claimed in claim 1, lines 6-7.  For purposes of examination, the examiner will consider that there is at least a plurality of tabs.
Regarding Claim 14, the limitation of “comprising four receptacles” in line 2 renders the claim indefinite since it is unclear if these are inclusive of the already claimed “at least four receptacles” in line 2 of claim 4 and the “at least one receptacle” in line 9 of claim 1.  How many receptacles are there?  For purposes of examination, the examiner will consider the claim limitation as if there are a plurality of receptacles.
Regarding Claim 15, the limitation of “comprises four tabs” in lines 1-2 renders the claim indefinite since it is unclear if these are inclusive of the already claimed “at least four tabs” in lines 1-2 of claim 5 and the “at least one tab” in lines 6-7 of claim 1.  How many tabs are there?  For purposes of examination, the examiner will consider the claim limitation as if there are a plurality of tabs.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saranga (US 2010/0192269).
	Regarding Claim 1, Saranga discloses of a player protection device (10) for protecting at least a portion of a player (see Figure 2, reference Figure 6), the protection device comprising:
	a protective surface (via 20, in Figure 2, reference Fig. 1—see diagram below) configured to protect at least a portion of a body part of the player (via the shin area, see Figure 2, [0030]), the protective surface having a mechanism (via 28, 28A & 32, see Figure 2, Reference Figure 1, [0031], [0033]—see diagram below) configured to secure the protective surface (via 20, in Figure 2, reference Fig. 1) to the portion of the body part of the player (see Figure 2); and
	a shield insert (via 14-see Figure 2, reference Figure 1—see diagram below) configured to be removably attached (via removable connection of 24 to 22, [0031]) to the protective surface (via 20, in Figure 2, reference Fig. 1) and having at least one tab (via 24, see pegs in Figure 2, [0031]),
	wherein the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram below) has at least one receptacle (via 22) configured to receive the at least one tab (via 24, see pegs in Figure 2, [0031]) of the shield insert (14) and retain the shield insert thereon [0031], and
	the shield insert (via 14) is configured to be removably attached/detached at a state in which the mechanism (via 28, 28A & 32, see Figure 2, Reference Figure 1, [0031], [0033]—see diagram below) secures the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram below) to the portion of the body part of the player (see Figure 2, reference Figure 6), (Figures 1-2 & 6, [0018], [0029]-[0033]).

    PNG
    media_image1.png
    1115
    750
    media_image1.png
    Greyscale

	Regarding Claims 2-17, Saranga discloses the invention as claimed above.  Further Saranga discloses:
	(claim 2), wherein the shield insert (via 14-see Figure 2, reference Figure 1—see diagram above) is configured to be removably attached/detached without use of tools (via removable connection of 24 to 22, [0031]);
	(claim 3), wherein the at least one tab (via 24, see pegs in Figure 2, [0031]) of the shield insert (via 14-see Figure 2, reference Figure 1—see diagram above) is arranged along a periphery of the shield insert (see Figure 2, note diagram above);	(claim 4, as best understood), wherein the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram above) comprises at least four receptacles (via 22-see Figure 2, [0031]);
	(claim 5), wherein the shield insert (via 14-see Figure 2, reference Figure 1—see diagram above) comprises at least four tabs (via 24, see pegs in Figure 2, [0031]);
	(claim 6, as best understood), the shield insert (via 14-see Figure 2, reference Figure 1—see diagram above) comprising at least one resiliently deformable tab (via one of 24, see pegs in Figure 2, [0031]—note that can be made rubber); and the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram above) having formed therein at least one opening (via one of 22) configured to receive the at least one resiliently deformable tab (via one of 24, see pegs in Figure 2, [0031]—note that can be made rubber), [0031];
	(claim 7, as best understood), wherein the at least one resiliently deformable tab (via one of 24, see pegs in Figure 2, [0031]—note that can be made rubber) is two linearly-spaced, opposing, resiliently deformable tabs (via two of 24, see Figure 2, reference diagram above), and
	wherein during insertion of the two linearly-spaced, opposing, resiliently deformable tabs (via two of 24, see Figure 2, reference diagram above) into the opening of the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram above), the resiliently deformable tabs are urged toward each other by contact with edges of the opening (via one of 22) formed in the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram above).  It is noted that due to the resilience nature of rubber, that tabs would be urged toward each other in the same direction to that of the protective surface (20) once in contact with the edges of the opening-see Figure 2, [0031];
	(claim 8, as best understood), the shield insert (via 14-see Figure 2, reference Figure 1—see diagram above) comprising:
	at least one tab (via one of 24, see pegs in Figure 2, [0031]) along a periphery of the shield insert (via 14, see Figure 2); and 
	at least one resiliently deformable tab (via another one of 24, see pegs in Figure 2, [0031]—note that can be made rubber) along a periphery of the shield insert (via 14, see Figure 2); and 
	the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram above) having formed therein: at least one receptacle (via 22) configured to receive the at least one tab (via one of 24, see pegs in Figure 2, [0031]); and having formed therein at least one opening (via another 22) configured to receive the at least one resiliently deformable tab (via another one of 24, see pegs in Figure 2, [0031]—note that can be made rubber) –see different matching pairs of 22 to 24 as shown in Figure 2;
	(claim 9, as best understood), wherein the shield insert (via 14-see Figure 2, reference Figure 1—see diagram above) comprises at least four tabs (via each 24, see Figure 2) and at least two resiliently deformable tabs (note that each 24-see pegs in Figure 2, [0031]—note that each can be made rubber);
	(claim 10), wherein the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram above) is at least one of a foot guard, a shin guard (see Figure 2), or an elbow guard;
	(claim 11), further comprising a secondary protective surface (via 18, in Figure 2, reference Fig. 1—see diagram above) configured to protect at least another portion of a body part of the player (via the knee area, see Figure 2, [0030]), the secondary protective surface (via 18, in Figure 2) detachably fastened (via H, L, [0032]) to the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram above); and
	a secondary shield insert (via 12-see Figure 2, reference Figure 1—see diagram above) configured to be removably attached to the secondary protective surface (via 18, in Figure 2, reference Fig. 1—see diagram above), wherein the secondary protective surface (via 18, see Figure 2) is configured to receive (via removable connections of 24 to 22, [0031]) the secondary shield insert (via 12, see Figure 2) and retain (via removable connections of 24 to 22, [0031]) the secondary shield insert thereon (see Figures 2-3, reference Figure 6), [0031];
	(claim 12), wherein the shield insert (via 14-see Figure 2, reference Figure 1—see diagram above) comprises at least one tab (via 24 & 40 (via the attachment to 36), see pegs in Figure 2, [0031], [0034]), along a periphery of the shield insert (see Figure 2), and wherein the secondary shield insert (via 12-see Figure 2, reference Figure 1—see diagram above) comprises at least one resiliently deformable tab (via one of 24, see pegs in Figure 2, [0031]—note that can be made rubber) along a periphery of the secondary shield insert (via 12-see Figure 2) (see Figure 2);
	(claim 13, as best understood), wherein the number of tabs (via 24 & 40 (via the attachment to 36), see pegs in Figure 2, [0031], [0034]) is different from the number of resiliently deformable tabs (via one of 24, see pegs in Figure 2, [0031]—note that can be made rubber), see Figure 2;
	(claim 14, as best understood), wherein the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram above) comprises four receptacles (via 22, see Figure 2), wherein the four receptacles are arranged as two opposing pairs of receptacles along opposite peripheral edges of the protective surface (see Figure 2);
	(claim 15, as best understood), wherein the shield insert (via 14-see Figure 2, reference Figure 1—see diagram below) comprises four tabs (via 24, see pegs in Figure 2, [0031]), wherein the four tabs are arranged as two opposing pairs of tabs along opposite peripheral edges of the shield insert (see Figure 2);
	(claim 16), wherein the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram above) is substantially U-shaped in cross-section (note once fastened together as 10, see Figures 1-2 & 6-7, [0029]); 
	(claim 17), wherein the protective surface (via 20, in Figure 2, reference Fig. 1—see diagram above) is substantially curved in cross-section (note once fastened together as 10, see Figures 1-2 & 6-7, [0029]), (Figures 1-2 & 6, [0018], [0029]-[0034]).

	Regarding Claim 18, Saranga discloses of a shield insert (via 12 & 14-see Figure 1) for a player protection device (10), the shield insert having a body (see Figure 2), the body comprising:
	at least one pair of tabs (via one set of 24, see pegs in Figure 2, [0031]), along a periphery of the body and arranged opposite each other (see Figure 2, note top two of 24); and
	at least one secondary tab (via another one of  24 (a third, lower one), see pegs in Figure 2, [0031]) along a periphery of the body (see Figure 2), 
	wherein an orientation of the at least one secondary tab (via another one of 24 (a third, lower one), see pegs in Figure 2, [0031]) is arranged perpendicular to an orientation of one tab of the at least one pair of tabs (via one set of 24, note top two of 24, see pegs in Figure 2, [0031]), (Figures 1-2 & 6, [0018], [0029]-[0033]).
	Regarding Claim 19, Saranga disclose the invention as claimed above.  Further Saranga discloses wherein the at least one pair of tabs (via one set of 24, see pegs in Figure 2, [0031]) is three pairs of tabs (via top three attachment 24 pairs opposed from each other; Figure 1); and wherein the at least one secondary tab (via another one of 24 (a third, lower one), see pegs in Figure 2, [0031]) is at least two tabs (bottom two attachment 24 pair, directly below in alignment, perpendicular to the top three attachment 24 pairs; Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saranga (US 2010/0192269) in view of Monnig (US 2014/0014440).
	Regarding Claim 20, Saranga discloses of a method of using a player protection device (10), the player protection device comprising a protective surface (via 20 & 18, see Figure 1) configured to protect at least a portion of a body part of the player (see Figures 1-2 & 6),
	and a shield insert (via 12 & 14-see Figure 1) removably attached to (via removable connection of 24 to 22, [0031]) the protective surface (via 20 & 18, see Figure 1), wherein the protective surface (via 20 & 18, see Figure 1) is configured to receive (via 24 to 22, [0031]) the shield insert (via 12 & 14-see Figure 1) and retain the shield insert thereon (via removable connection of 24 to 22, [0031]), (see Figures 1-3 & 6), the method comprising removing the shield insert (via 12 & 14-see Figure 1) from the protective surface (via 20 & 18, see Figure 1) by removing at least a tab (via 24) of the shield insert (via 12 & 14-see Figure 1) from a corresponding receptacle (via 22) of the protective surface (via 20 & 18, see Figure 1), see that in Figure 1, where the tabs (24) are removed from (22)-(Figures 1-2 & 6, [0018], [0029]-[0034]).  Saranga further discloses wherein at least one outer cushion is replaceable, [0018]. Saranga, however, is silent in disclosing a method of installing another shield insert on the protective surface.
	Monnig teaches of a method for a player protection device (28, 54-see Figures 2-4) of installing another shield insert (via another one of 54) on the protective surface, [0016].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method Saranga to include a step of further installing another shield insert on the protective surface as taught by Monnig so old inserts can be replaced with new inserts without the need to purchase an entire new protection device, [0016].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please note the protection devices with removable inserts and tabs in Yoon (US 2015/0052669), Lindsay (US 2012/0317705), Glatt, (USPN 5758947), and Glatt (USPN 5357409).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732